Citation Nr: 1113237	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-38 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for coronary artery disease (CAD), status post angioplasty with stent placement, prior to February 1, 2007.

2. Entitlement to a rating in excess of 30 percent for CAD, status post angioplasty with stent placement since February 1, 2007.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 1966 to July 1968.  The case is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010 a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  

In September 2010 the Board remanded this case for issuance of a statement of the case (SOC) with respect to the intertwined issue of whether the reduction of the rating for the Veteran's CAD, from 60 percent to 30 percent, effective February 1, 2007, was proper.  A SOC was issued in October 2010; however, the Veteran did not perfect an appeal with respect to the rating reduction issue.  He did not submit a timely (i.e., filed within 60 days of the October 2010 SOC) substantive appeal, and a November 2010 statement by the appellant's representative lists as the only issue the evaluation of CAD, currently rated 30 percent.  Accordingly, the Board will not address the restoration issue herein.


FINDINGS OF FACT

1. Prior to February 1, 2007, the Veteran's CAD is not shown to have been manifested by chronic congestive heart failure or a workload of 3 metabolic equivalents (METs) or less resulting in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent.

2. From February 1, 2007, the Veteran's CAD is not shown to have been manifested by more than one episode of acute congestive heart failure in a year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

Ratings in excess of 60 percent prior to February 1, 2007, or in excess of 30 percent from that date are not warranted for the Veteran's CAD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the CAD ratings assigned during this appeal period.  Once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required. See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The notice that was provided to the Veteran in June 2006 (including Dingess notice) was legally sufficient.  For these reasons, VA's duty to notify in this case has been satisfied.  It is not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) and VA treatment records have been secured. In connection with this claim, VA heart examinations were performed in July 2006 and December 2009 (with an addendum to the 2009 examination report prepared in February 2010).  The 2009 examiner noted that the medical records were reviewed and it is apparent from the content of the 2010 addendum that the medical professionals also reviewed the medical evidence of record at that time.  The 2010 addendum provided the necessary rationale as to the method of evaluating the Veteran's heart disability in this case.

The Veteran asserted in 2007 that the 2006 VA examination was insufficient because he did not feel that the exercise treadmill test was done properly and he had never been examined by a cardiologist.  However, taken together, the Board finds that these examinations and medical opinions are adequate.  The VA examiners obtained a reported history from the Veteran and conducted thorough examinations, which included chest X-rays and a review of medical evidence like VA outpatient cardiology notes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Further, the 2010 addendum clarifies that the Veteran's chronic obstructive pulmonary disease (COPD) symptoms of shortness of breath and the elevation of left hemidiaphragm on chest X-ray contraindicated repeating and exercise stress test.  In addition, the VA records show that the Veteran has been assessed numerous times at the VA cardiology-congestive heart failure clinic at the VA Medical Center (MC) in Durham, North Carolina and that these assessments have been received and acknowledged by attending physicians who specialize in cardiology.

The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's CAD is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005, for arteriosclerotic heart disease (coronary artery disease).  Under Code 7005 a 30 percent, rating is warranted for CAD with workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or with evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted where CAD results in more than one episode of acute congestive heart failure in the past year, or when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or with left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted where CAD results in chronic congestive heart failure, or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or with left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating at any point during the instant appeal, no additional staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are for consideration in increased rating claims).  Thus, the Board finds that the current ratings are appropriate and that there is no basis for awarding a higher evaluation for any period of this appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

A. Rating Prior to February 1, 2007

Historically, after complaining of angina and worsening dyspnea, the Veteran underwent cardiac catheterization in January 2001.  At that time he had left ventricular ejection fraction of 25 percent.  He underwent a percutaneous transluminal coronary angioplasty with stent placement.  He underwent recatheterization in February 2001 when left ventricular ejection fraction (LVEF) was 20 percent.  Follow-up records show that he reported doing well without further episodes of chest pain or shortness of breath.  Service connection for CAD was granted in an October 2004 rating decision and a 30 percent rating was assigned.  The rating was increased to 60 percent in an April 2005 rating decision after a December 2004 hospitalization for CAD noted an estimated LVEF of 45 percent during cardiac catheterization.

The Veteran filed the present claim for increase in February 2006.  A November 2004 TTE (transthorasic echocardiography) revealed an estimated LVEF of greater than 55 percent.  A catheterization in December 2004 revealed an estimated LVEF of 45 percent.  An October 2005 stress test showed possible element of prior myocardial infarction.  Another catheterization was performed in December 2005 and a Taxus stent was placed in his left circumflex artery.  His estimated LVEF at the time of the December 2005 catheterization was greater than 55 percent.  A February 2006 cardiac catheterization revealed no significant CAD.

During the July 2006 VA heart examination the Veteran reported that he never had syncope, he had constant fatigue, he had daily angina, he had weekly dizziness, and he had dyspnea on mild exertion.  Stress test results showed a 7 METs workload was achieved.  Testing for LV dysfunction was not performed.  X-ray showed no evidence of active cardiopulmonary disease.  The Veteran was hospitalized in December 2006 for atypical chest pain and an ETT cardiolyte demonstrated no stress induced ischemia and the severity of LV dysfunction was felt to be out of proportion to the size of the infarct.  

A January 2007 congestive heart failure clinic record noted reports of occasional chest pain with more fatigue and shortness of breath.  His was classified as NYHA Class II based on the apparent worsening of symptoms.  A January 2007 ECHO was noted to have an EF greater than 55 percent with normal left ventricular function.

Given the evidence for the period prior to February 1, 2007, the Board finds no basis in the factual evidence for the further higher rating of 100 percent as at no time was the Veteran's CAD manifested by chronic congestive heart failure, a workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or by left ventricular dysfunction with an ejection fraction of less than 30 percent.

B. Rating From February 1, 2007

For the period from February 1, 2007, the evidence does not show that a higher rating is warranted.  A March 2007 chest X-ray showed no radiographic evidence of active disease.  An April 2007 cardiac clinic record noted that the Veteran denied any chest pain since the previous month and his CAD symptoms were assessed as stable.  A January 2008 primary care record noted stable CAD.  A March 2008 cardiology note assessed CAD as stable and he was assessed as NYHA Class I.  A February 2009 cardiology note again assessed the Veteran as NYHA Class I with no recent chest pain.  An August 2009 cardiology note reported fatigue with light to moderate activity; chest pain two to three times per month associated with shortness of breath and relieved by rest or nitroglycerine; and no dyspnea at rest.  He was again assessed with stable NYHA Class I symptoms.

A December 2009 VA heart examination noted that the Veteran reported occasional chest pain.  LVEF was greater than 50 percent.  X-ray showed an unremarkable cardiothoracic silhouette and found mild COPD.  A February 2010 addendum to the 2009 examination report noted that an exercise stress test was contraindicated by reports of shortness of breath going up stairs and attributed to COPD.  The addendum noted that NYHA Class I indicates a METs level of 10.

From February 1, 2007, there is no evidence of more than one episode of congestive heart failure in a given year.  In fact, there was no record of an episode of congestive heart failure since February 1, 2007.  Also there was no evidence that a workload greater than 3 METs but not greater than 5 METs resulted in dyspnea, fatigue, angina, dizziness, or syncope.  As noted above, stress testing which would provide a workload in METs was contraindicated due to COPD; however, the medical evidence shows that the Veteran's assessment of NYHA Class I symptoms in March 2008 and in February and August 2009 was the equivalent of a workload of 10 METs.  In addition, the evidence does not show an LVEF reading since February 2007 that was 30 to 50 percent.  The 2009 VA examination report specifically noted that the LVEF was greater than 50 percent.  Thus, a rating in excess of 30 percent at any time from February 1, 2007, is not warranted.

III. Extraschedular consideration

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's CAD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his CAD reasonably describe the Veteran's disability level and symptomatology at each stage of the appeal period, and he has not argued to the contrary.  The criteria (in 38 C.F.R. § 4.104, Code 7005) reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule, and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply and these claims for increase must be denied.


ORDER

A rating in excess of 60 percent for CAD prior to February 1, 2007, or in excess of 30 percent from that date is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


